Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Coury on 1/13/2022.

The application has been amended as follows: 
IN THE CLAIMS:
17. (currently amended) A method of assembling a module for a gas turbine engine, comprising: 
installing a full-hoop vane ring around an engine axis into a case groove with an anti-rotation slot in an engine case, the full-hoop vane ring comprises an [[aft]] forward vane rail with a vane ring forward contact surface and a vane ring anti-rotation tab received into the anti-rotation slot in the engine case; and 
installing a multiple of BOAS segments around the engine axis, each of the multiple of BOAS segments comprise a BOAS aft engagement feature, a BOAS aft contact surface, and a BOAS anti-rotation tab, the BOAS anti-rotation tab engaged with 

The amendment is made to correct a typo.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the claims are allowable (novel and non-obvious) for the circumferential offset between the BOAS anti-rotation tab and the vane ring anti-rotation tab.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745